Peter Brackett & Thomas Brattle guardians to John Hands Ex-cecutor to his Father Marke Hands late of Boston Deceased plantiffs against Cap* Thomas Clarke Defend* in an Action of the case for *46witholding sundry goods receiued from Mr John Doggett of London for the Acct3 of the aforesaid Mark Hands beeing the proceede of fiue butts of sugar shipped from Barbados by Daniell Burr vpon the propper accoumpt of the said Marke Hands & consigned to the said Doggett for sales & due Damages according to Attachm* Dated the 25th of January 1671 . . . [17] the Jurie . . . found for the pi* viz* that y® Defend* produce & shew to the plantiff within two months all Aduices accounpts Invoyces and Bills of Loading which Mr Doggett hath at any tyme since the yeare 1660 sent to the said Cap* Clarke hauing referrence to fiue butts of Sugar shipped from Barbados to the said Doggett per order of Mark Hands & in case that any such papers cannot be produced that the Defend* doe vpon Oath according to the best of his remembrance & knowledge comunícate the contents & purport of such papers as shall soe be wanting & that the Defend* pay according to what shall then appeare to haue beene the said Mark Hands his Interest either in ye halfe or whole of the proceeds of such sugar the first Cost of goods came to his hands with the Aduance of fowre pence vpon Euery shilling & the Interest of Eight per Cent to this tyme in money or that the Defend* vpon default therein pay to the pi*3 one hundred & forty pounds in Money with Costs of Court the Defend* appealed from this Judgm* to the next Court of Assistants & y® sd Cap* Thomas Clarke & Ensigne John Richards Joyntly & Seuerally acknowledged themselves bound to . . . prosecute his appeale ...
[ The following documents, from S. F. 1090, explain the Barbadian transactions which were involved in this case, and throw light on the close commercial and personal relations between Boston and Barbados, Virginia, and “Manadoes” (New York). John Stoughton is perhaps the younger brother of William Stoughton, mentioned in the will of their father, Israel Stoughton, 1644, and according to Savage “never heard of after.”
gr S> F■ 1090-4 Barbados June 24th 1661
I Received yors per mr Colby wch were very Sharpe, I hope I shall endeavor to give no occation of any more of y® Like, also I receiv[ed] yors per Joseph Grafton w*h y® order & Statues but ye bill of Loading gives mr Eggington % of all & your Letter mentions % one for ye Acc* of yor Selfe & marke Hands y® M on yor owne Acc*. I, sell for l11 per foot I shall returne ye efects per mr Joseph more woh will goe home as Soone as Mr Hilton, the Ketch providence hath a voyage for Serrenam woh I hope will turne to Acc*, please God y* wee have had 13, or 14 *47ships Cast on shoare, I had 19 butts of Sugr one board Bugbe & pleased God he ridd out well, it was one yor Acc* of Trottles Debt; I shall send all y* Debt home this year besides a considerable Summe on y° other Account, I have been 3 days on the Jury last week & now must attend ye whole Court two days woh causes mee, To be breife per Joseph More I shall Enlarge wcl11 Supposee will be home as soone as Mr Hilton, not else but Remayne yor faithful Servant.
John Stoughton
The following unflattering inventory is in S. F. 1090.2.
An Inventory of all such Goods Mr John Stoughton died possest of, or had, or had at ye time of his Decease In his Charge & Cust[ody]
1 Stone horse, 1 Gelding Lame & Sickly
one man Negro named John & one Negro boy named Peter
One beam Scales & 88211 of Leaden waights
Three bbs flower, 2 firkins of butter, bad
1 Iron pott, 1 pewter bason; 6 butts wth Sugr almost full y0 Contents not knowne.
1 hhd & 1: bar11 of Rum & 1 hh wth a Small quantity in it.
5 bb8 of Stinking beife, 1 empty butt: 1 empty hhd, a pareell of Deals Contents not knowne,
a dozen of new hamocks, 3 old ones
a Small pareell of Cotten about 200lb
a Case of Pistolls & holsters a pockett pistoll & rapier a Sett of bandaleirs
3 pair of breches one Dublett & Loose Coat, 2 old hatts, 1 pair of Silver buttons for breches one Sett of Silver Ditto for Neck & Coller
a sett of Silver shoo buckles a Silver ginie hatt band, a Small gold Ring, a Small hoope gold ring, a Silver Seale, a pair of Silk Stockins
6 shirts, 5 Striped Neccloths, 4 white Jaekitts, 9 Napkins 2 table Cloths,
3 pair of Linen Drawers, 1 pair old Riding stockins, 1 pr old Silk Stockins
a holland neckcloth, 2 handchercheifs, 3 bands,
a purple Cotton morning gowne one Rugg,
1 English Case wth 9 bottles, 9 books written in Concerning Acco*3
Severall piles of writings, Seaverall Small papers Loose, Seaverall Noats & ribles in Small boxes & bundells a Looking glasse, a Ceder Deske a[bout] a Reame of paper.
This Came enclosed in a letter from Daniell Bur Dated ye 22th January 1661 In wcl1 he writes I have sent also an Inventory taken per me Richards & me Cook of y® Goods m1 Stoughton died possessed of & had in his Custody &ca
The following account (S. F. 1090.6) is reckoned in pounds of sugar:
1661 Barbados; Marlce Hands is
Debter unto Severall Debts paid for
Acco* of John Stoughton 1661 Per Cont: Crédito1,

Sugar

Edw: Cole. 0320
To Essabell Walker.0100
To Joseph Seaton. 0462
To Ditto Obadiah Rume . . 0434
To Edw Hussey . 0096

Sugar

By Sugar Reced from Tho:
Rowse . 05377
By 5 butts Sugr Left in ye house & one butt wth a Small quantity in it wth the Butts . . . 07649

*48
Sugar

0010 To Leanard Sathem.
0543 To Sam: Hanson .
0200 To mr Bucldey.
0282 To John Rithop .
2475 To James Haydon junior . .
0052 To Will: Rush .
0324 To David Morgan.
0622 To Mr Chandler .
0622 To James Cawes .
2668 To Jeremiah Eggington . . .
0095 To Will Rope.
0872 To Nathaniell Patridge . . .
0500 Thomas White.
0120 To So much paid for a Letter of administraton .
To 5s pd ye Clarke for a Coppie of a Noate. O O Ol o
0465 To 70u Sugr pd Nath: Patridge making a studs for the house & shoats for windowes . . . . O O -Nj o
2990 Disburstm*3 upon y° Ketch providenc .
0894 Disburstm*3 on y° ketch Content .
0529 1 hh of bread dd math: Clarke for ye use of ye EIizabth . .
0517 To Severall Cloths woh were John Stoughton’s . . . .
0050 To old Cloaths for ye Negro
0086 To a rundlett of Sugr for your use aboard.
0032 pd John Corthue for your Expends .
0000 To apar of Stockins for Ditto
0265 To Joseph Seaton for Ditto
0316 To pd Tho: Dimondo for Ditto
0239 To pd Wm Greenoh per you 69:1 pr stockins.
1250 To pd Jonathan Hill for you
0050 Execution for you .
0945 To 1 hh Rumm & hh & bringing from Loand .
0080 To 80u of Sugr pd ye Cuntery .
0026 Taldng in a parcell of Rumm Reed from Hawkins ....
1034 By my Commissons for ya abovesd Disburstm*3 at 5 per C* being 20[6]84 shoger . .

Sugar

By Sugr from Joseph Seaton & Thomas Dymon . 00581
By Ditto from mansel Brando 03000
By Ditto received from Tho:
Culpeper .01084
Reced from Robert Crober . . 00140
By reced from Abram Kemball 00257
By Tho: Powdreth .00115
By Abram Kemball. 00622
By mr Dalathy. 450
By Sion Hill. 00322
By Cap* James White .... 06060
By John Sewell. 02600
By Tho: Culpeper. 00054
ByTho:Abbett .00159
By3galls:3quartrumm . . . 00045
By 36lb of Candells at l11 per lb 00252
By Abnell of Froneth .... 00443
By Nath. Pattridge. 00300
By one bl: rumm & bl: . . . 00434
By 7 water bl: . 00260
26 gall: % rumm & a bar11 . . 00361
By Rumm Reced from Major Hawkins .01963
By 237lb Cotton . 00464
By Neet Sayles of a parcell of goods Jn°: Stoughton left . . 00763
By a Noat of Tho: Rowston 15346
By Hen: Feak.653
By Jn° Patridge .... 1418 02071
41712
A Coppee of an Acc* given Marke Hands by Dan: Burr
This is a True Coppie as Attests FreeGrace Bendall Cler.

*49
Sugar

To Goods Laded aboard ye Ketch providence for Virginia for Ace* of Cap* Clarke & yor selfe.12147
To goods Laden on board the Hope of London Amos foard Command1, . 7847
for keeping upoone house 2 m° 0050 1933
paid Joseph Grafton for wayes 1883
41712
S. F. 1090.5
Barbados August 4d 1662
Mr Winsloe and Loving freind, I make bould Still to troble you.
I have sent you a Coppy of Letter Sent Once againe to Cap* Clarke & Acco* pray take Opportunity to peruse them & Lett my Cousen Everill See them y* you may Speak to Cap* Clarke at yor Leisure y* wee may once Come to a Conclusion, If Mr Winsloe doe not receive 2 hhs of Sugr of Mr Culpper I shall Send you 2 hhs per Mr Prout I am Very Sorry it is no* yet paid if possible I can gett in any you shall not faile I have sent you bill of Laden for 5 butts Musc° Sugr Shipt per David Burr for my particular Acc* Consigned to Mr Daggett w* Cap* Clarke layes Claime to, but desire you to Receive the produce when Come to hand, I have sent Some 6 Sugr Loaves, One to yor wife one to my Cousen Everill One to Goodee Briggs One to my Sister Hannford One to Mrs Flint & one to Hitte per Mr Winsloe I have sent you home a pair of Pistoles & holsters a rapier a bow, a draught of a Ship to hang up in ye hall, I have sent 20/s in mony to John, pray doe not Lett him Spend to fast & 20/s To Hitte & 40/s to Goodee Briggs, Goodee Briggs Saith she hath disburst Something for Hitte, y* I would have her Sattisfie herselfe, her mother Left ye charge of Hitty w*h Goody Briggs which I would nout have my Children to be chargeable to any body (though trublsome) Soe long as I Live, pray gett ye pistolls & ye rapier fitted that they bee not Spoyled & Lett John pay for them out of his Money, Pray remember my Love to yor good wife & children & my Children, Soe I Leave you to God and Remayne
yours to Command Marke Handess
. . . true Coppie as Attests FreeGrace Bendall Cler.
S. F. 1090.7
Barbados Agust 4d 1662
Cap* Thomas Clarke
Sr yor Last receaued bearing Date 16 June Last wherein you Expresse a great deale of dificulty in Diuideing Our Debts & howse but rather should be sold, debts parted & you should receaue yor sugar, but heere is no such quick Sale for howses in Barbados at present neither the Debts soe hastily receaued, my Desire hath bin any tyme this three years for a Diuicion but could neuer gaine itt which *50is to my great Losse. Is it not a sad tiling that a man shold be kept in partner-shipp Joyned for two years all Dayes of his life & after Death his Children may be ruinated & neuer bring things to a period, how oft haue I prest vpon a Diuicion & how oft haue you promised it shold be soe & now send mee word that you would haue the howse Sold & the Debts Diuided, soe that my part of the howse must lye for your particular use & neuer receaue one hhd of sugar from itt soe long tyme pray Sr observe the Golden Rule & Doe as you would be done by I was neuer bound prentice to you for all Dayes of my Life, Inclosed are ace* of proceedings in Virginia for Mr Langworth acc* Cap* Eginton & mr Gale charge you with 34, part beeing the Order of John Stoughton which acc* also is inclosed, heere also acc* in Menados & fairfeild & if you please to haue the particulars (owned per Cap* Egenton & mr Gale) I shall send them to you Daniell Bur is goeing ofe & will medie no more w*h your buisnese. I haue Left the buisnese with phelick Sanford onely to pay mr Gard that wee may not be Exclaimed vpon as receiuers John Stoughton hath receaued As appears of mr Gards sugar since I went to Virginia about 30 or 4000011 what hee hath don with itt I cannot informe which you are sensible cannott but bee to my great Damage haueing Long wrought for itt, heers acc* of your particular whereby you will see Jn° Stoughtons Expences proued by Oath, I haue not since my goeing ofe to Virginia had one hha of sugar shipt ofe per Jn° Stoughton tho. haue bin at halfe charge for Storeidge howse-keeping & a Man ag* him vpon my acc* & particular charge & haue acc* of no goods shipt for my acc* soe y* you cannot be vnsensible of my great Losse, there is no comicion charged for your owne goods sales nor returns which I thinke is a great deale of Injustice that I should haue noething don & you all for yorselfe, I haue got Some freinds to settle Jn° Stoughtons acc* & haue sent you a Coppie I carry no Estate to Virginia of yoTS but yor Y part of Hatch content nor none can at present be gotten but what may bee goes to pay mr Gard, heere is 1400011 sugar y* is found y* Jn° Stoughton shipt ofe for your owne acc* what more I know not nor what became of the rest I left the acc* Ball2, per acc* of Sales & haue not had shipt ofe since out of the Joynt acc* one hhd nor vallue of sugar for my particular 5 Butts of sugar Daniell Borr ship* ofe to mr Doggitt for my particular acc* which was for meat I brought from Virginia & one horse I sould & now you write it is the Joynt Sugar which is noething soe I haue sent the bill of Ladeing to mr Winslow to proue the sugar shipt ofe for my particular acc* I desire you would not medie with itt but deliuer it to mr Winslow if mr Doggit sends itt, your acc* betwixt you & mee God willing I will come home in May & cleere, Cap* Egginton & I haue not yet made vp acc*3 for Seuerall Voyages but hope shall cleere before I goe away, for your part he desires to send a Lett* of Attourney to call him to acc* & that hee may be discharged & he will send you home to cleere itt so he does per many men y* hee may be cleere, & for buyeing & selling the Catches I haue don noething in itt Joseph Grafton is well ariued in England I haue Left my order with phelick Sanford therefore if you please to send any one ouer or appoynt any to Diuide the Debts & Estate heere shall be well satisfied y* I may once be cleere, as for the 100u at Manedos the ship was not come in when Cap* Moore Sayled thence as per Johannes Van Brogen3 to mee Expresseth by first conveyance hee will send it you: By mr Prout shall send a cleere acc* when haue made vp with Cap* Egginton. heer3 % part you haue in prouidence more then I. heer3 14000 sugr out Joynt Stock more then I heer3 a great deale of sugar gone out of ye Joynt Stock to mr Gard to make John Stoughtons acc* good 30 or 400001* *51sugar which brings all to little what became of y® bords by the prouidence I can finde noething of them as well as of a great Deale more what neglected now shall informe per m1 Frout not clere but that I am
yor faythfull freind & serv*
Mark Hands
This is a True Coppie as Attests FreeGrace Bendall Cler.
Since I left the Island John Stoughton had a trade of Shooting at the hole 500 or 1000h sugr a shoot which I feare wasted much the Estate, The Lord Winsor was heere w*h flue shipps (per ordr from the Kyng) & haue carried away many passengrs with him to Jamaico & what of or Debt18 are gon11 Know not, for the firkin of Butter I receaued of Mrs Stoughton haue deliuered to Daniell Bur he hath deliuered the produce to you pray deliuer it her
. . . True Coppie as Attests FreeGrace Bendall Cler.
S. F. 1090.8
The Testimony of John Winslow Aged 75 years or there abouts
Testifieth & saith that about the year 1661 when Marke Hands whent last from this place & Leaving w*h me Some trust about his buisness & Especially about his poore Children y* were motherless for whome he did taire more then ordnary Care & Especially y* now he was Like to Leave them fatherless too at present he desired me to bee Care full over them in his abcesnee & to see y* thay did not want for nothing y* might bee for their good & Comfort and he did promise that he would take Care to send means for their Comfortable maintenance & y* he had or would send 5 butt8 of Sugr unto Mr John Doggett of London ye Effects of woh Sugr should bee ordred unto me here in New-England for y® use of his children, and to pay Some Small Debts he did here owe, as also he did tell me y* he had or would order Joseph Grafton who was bound from Virginia unto holland in a vessell wherein y* Said Hands was Interested to deliver ye Effects of what Intrest was his in ye vessell for y® vse aforesd: as also after his departure hence he did advise me by Seaverall Letters y* Daniell Burr had by his order shipped y® Said 5 butts of Sugr for ye propper Aec* of Marke Hands and Consigned them unto Mr Doggett now y® year folowing Cap* Pearce coming here I did aske him if mr Doggett had shipped any Goods aboard for ye Acc* of Marke Hands, but he Said no, but he had shipped Some & Sent them unto Cap* Clarke, now I Supposing these Goods might bee the goods Marke Hands had given me advise of I went unto Cap* Clarke to Demmand them as Marke Hands his Goods he did owne them to bee Such a parcell of goods & yr returns of y® 5 butts of Suger but would not owne them as Marke Hands and asked me how marke Hands should come by such an Estate of his owne I replyed & asked him how he & other men Came by their Estates, and that, y* was very hard if an Industerous man in so many years as he had been in Barbados & Soe good a time of trading Could gett Soe much of his owne y* was very hard, but at Last he did tell me y* if I would take ye one halfe I might have y* for he Supposed y* Came out of y® joynt Stock, I did reply *52I would have all or none and so parted but upon Second Considrations haveing occation to pay Some Small debts for ye Said Hands I went unto Cap*: Clarke & was content at present to take ye one halfe but did never See ye Invoyce of ye Goods nor- what there was come but he did tell me there was ten bar1'3 of Pouder & as I remember Some Ruggs & other Goods the halfe of w* he said I might have I did at present take one bb: of pouder & presantly after Cap* Clarke fell Sick at mr: Treeks and there I went unto him for another wc)l mr Treek did Deliver me & before I went for any more here Came News of mr Hands his Death & then Cap* Clarke would lett me have noe more, though I did make y* appr by a bill of Loading that Mark Hands did send me and did shew y* unto Cap* Clarke wherein was Expressed ye 5 butts of Sugr Shipped by Daniell Bur for ye proper Acc* of Marke Hands and Signed by Amos foard who did Carry ye 5 butts from Barbados to London but this bill of Lading I cannot Since finde and know not wether I Left y* w*h Cap* Clarke in his Counting House or not, also there is Severall Letters y* I did make y* appeare to Cap* Clarke y* he had nothing to doe w*h ye Goods y* he hath Kept all but ye 2 bbs of powder Neither did there ever Come ye worth of one peny to me of ye Goods shipped in Joseph Grafton or any acc*: of y* and further Saith not. John Winglow
Sworne in Court ye 31*11 llm° 1671 as Attests FreeGrace Bendall Cleric.
Clarke’s reasons of appeal bavenot been found; Brackett’s and Brattle’s answer thereto (S. F. 1090.3) alleged that there was no effect in the summons, and reviewed the facts in the case, with a good many references to “widdows” and “orphants.” “His pretence of producing an account in company to ye last court is a meer collusion . . ; and in conclusion:
... it is humbly hoped that it will be evident y* ye orphants Interest is unjustly detained or interrupted by ye now [planjtiff under colour and pretenc of partnership, & that upon that single con[sidera]tion the judgment now appealed from is just and legall, and that the cours of commerce and faith that is given in trade, reason, reputation, religion, & definitive law y* is established by ye most high & just judg. Exodus. 22. 11th determineth y* an oath of ye land ought to be between us, or if ye goods be by any dividable Interest torn in peices, let him bring it for a witnesse. And in y* judgment y* ye only wise judg shall direct this hon-oured court to give we shall acquiesce in ye orphants behalf, & pray y* in this & in all other your determinations yu may have divine assistanc and direction, kem£ Your honours Suppliants and servants.
Tho: Brattle
Peter Brackett
Boston the 5*11 of March 1671/2
See also the next two entries in the text, and below p. 79.]

 On 20 July, 1662, Lord Windsor, Governor of Jamaica, appeared at Barbados in command of a fleet, seeking recruits to settle his own colony. Owing to his royal backing the Barbadian authorities were unable to prevent him from carrying off sundry indented servants and debtors. V. T. Harlow, History of Barbados, p. 139.